DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard M. Moose (Reg. No. 31,226) on 2/16/21.
The application has been amended as follows: 

Claims 2, 4-5, 7, 13, 15, 18-19, and 20  are cancelled.
Claims 1-26 are amended as follows:

Regarding claim 1,
	1. (Previously Presented) A method for structural health monitoring of a structure, comprising: 
	acquiring sensor data from at least one acoustic emission sensor associated with a structure to be monitored, wherein the structure to be monitored is a bridge; 

	correlating such sensor data and such video data for identifying a potentially damaging event to such structure; 
	wherein correlating such sensor data and such video data comprises associating acoustic emissions with specific vehicles crossing the bridge; 
	the sensor is an acoustic emission sensor for sensing acoustics from an ambient event, and the potentially damaging event is correlated with acquiring a predetermined acoustic signature; 
	the sensor is a single sensor in an organized array comprising multiple sensors, the method comprising acquiring data from the multiple sensors; and 
	wherein the multiple sensors of the array are in wired or wireless communication with one another.

Regarding claim 2,
2. (Cancelled)

Regarding claim 3,
	3. (Original) The method of claim 1, wherein the structure to be monitored is a support component of a bridge, and the sensor is one of attached to, embedded in, or associated with the structure.

Regarding claims 4-5,
4 - 5. (Cancelled)

Regarding claim 6,
6. (Previously Presented) The method of claim 1, wherein the video data includes at least one of type of vehicle, a vehicle specific location on the bridge, and distance from other vehicles on the bridge.

Regarding claim 7,
7. (Cancelled)

Regarding claim 8,
	8. (Original) The method of claim 1, further including correlating the sensor data and video data for a predetermined sample period of time.

Regarding claim 9,
	9. (Original) The method of claim 8, wherein said predetermined sample period of time comprises a preset number of hours.

Regarding claim 10,
	10. (Original) The method of claim 1, wherein acquiring video data comprises taking and storing a plurality of relatively high-definition images.

Regarding claim 11,
	11. (Original) The method of claim 10, wherein acquiring video data comprises taking and storing a plurality of relatively high-definition images for a minimum of 30 frames per second.

Regarding claim 12,
	12. (Previously Presented) The method of claim 1, further including at least one sensor which senses at least one of acoustic emission, strain, temperature, and crack mouth opening displacement.

Regarding claim 13,
	13. (Cancelled) 

Regarding claim 14,
	14. (Original) The method of claim 1, wherein the sensor is one of a passive sensor and an active sensor.

Regarding claim 15,
15. (Cancelled)

Regarding claim 16,
	16. (Previously Presented) The method of claim 1, wherein the sensor detects stress waves in an associated structure.

Regarding claim 17,
	17. (Previously Presented) The method of claim 1, further including at least one of an acoustic emission, piezoelectric, through-transmission, shear-wave, resonance, or mechanical impedance sensor.

Regarding claims 18-19,
18 - 19. (Cancelled)

Regarding claim 20,
	20. (Currently Amended) A system for structural health monitoring of a structure, comprising: 
	at least one sensor associated with a structure to be monitored and acquiring sensor data therefrom; 
	a computerized vision system for acquiring video data associated with such structure; 
	a data acquisition system in communication with the sensor for receiving sensor data therefrom, and in communication with the computerized vision system for receiving video data therefrom; and 
	a processing system in communication with the data acquisition system and configured for correlating such sensor data and such video data for identifying a potentially damaging event to such structure by associating acoustic emissions with specific vehicles crossing the bridge; 
	wherein the structure to be monitored is a bridge; said sensor is an acoustic emission sensor. which is one of attached to, embedded in, or associated with the structure to be monitored, for sensing acoustics from an ambient event, and the potentially damaging event is correlated with acquiring a predetermined acoustic signature; 
	said sensor is a single sensor in an organized array comprising multiple sensors[,] , for acquisition of data from the multiple sensors, with said multiple sensors of the array in wired or wireless communication with one another; and said video data comprises images of vehicle loading on the bridge.

Regarding claim 21,
21. (Cancelled)

Regarding claim 22,
	22. (Currently Amended) The system of claim [[21]] 20, wherein: said video data includes at least one of type of vehicle, a vehicle specific location on the bridge, and distance from other vehicles on the bridge; and said processing system correlating of such sensor data and such video data comprises associating acoustic emissions with specific vehicles crossing the bridge.

Regarding claim 23,
	23. (Original) The system of claim 22, wherein: said video data comprises a plurality of relatively high-definition images; and said processing system correlating includes correlating said sensor data and video data for a predetermined sample period of time.

Regarding claim 24,
	24. (Previously Presented) The system of claim 20, wherein: the structure to be monitored comprises a support component of a bridge, a dam, and a power generation station; and said system further includes at least one sensor which senses at least one of acoustic emission, strain, temperature, and crack mouth opening displacement of such component.

Regarding claim 25,
	25. (Previously Presented) The system of claim 20, wherein said sensor detects stress waves in an associated structure.

Regarding claim 26,
26. (Previously Presented) The system of claim 20, wherein: said sensor comprises an organized array of multiple sensors comprising at least one of an acoustic emission, piezoelectric, through-transmission, shear-wave, resonance, or mechanical impedance sensors; and said data acquisition system is in communication with said array of multiple sensors for receiving sensor data therefrom.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 	Regarding independent claim(s) 1 and 20, the closet prior art does not specifically teach or reasonably suggest the video data comprises images of vehicle loading on the bridge; wherein correlating such sensor data and such video data comprises associatinq acoustic emissions with specific vehicles crossing the bridge; the sensor is an acoustic emission sensor for sensing acoustics from an ambient event, and the potentially damaging event is correlated with acquiring a predetermined acoustic signature; the sensor is a single sensor in an organized array comprising multiple sensors, the method comprising acquiring data from the multiple sensors. Dependent claims 3, 6, 8-12, 14, 16-17, and 22-26 are allowed for the reasons concerning the independent claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3, 6, 8-12, 14, 16-17, 20, and 22-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        2/23/21